UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2284


CATHERINE GIERBOLINI,

                      Plaintiff – Appellant,

          v.

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:12-cv-01459-LMB-IDD)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Catherine Gierbolini, Appellant Pro Se. Edward Lee Isler, Lori
Hunt Turner, ISLER, DARE, RAY, RADCLIFFE & CONNOLLY, PC, Vienna,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Catherine       Gierbolini              appeals    the     district      court’s

order    granting       summary          judgment       for     Science        Applications

International       Corporation            (“Science          Applications”)          as    to

Gierbolini’s defamation claim.                   We have reviewed the record and

find no reversible error. *               Contrary to Gierbolini’s assertions

on appeal, Science Applications’ alleged refusal to respond to

requests for employment verification cannot form the basis of an

actionable defamation claim.                   See, e.g., Tharpe v. Saunders, 737
S.E.2d 890,    892    (Va.      2013)        (“The   elements      of   defamation       are

(1) publication        of   (2)     an    actionable          statement      with    (3)   the

requisite       intent.”       (internal             quotation         marks     omitted));

Hyland v. Raytheon Tech. Servs. Co., 670 S.E.2d 746, 750 (Va.

2009) (“Generally, under our common law, a private individual

asserting a claim of defamation first must show that a defendant

has published a false factual statement that concerns and harms

the plaintiff or the plaintiff’s reputation.”).                           Accordingly, we

affirm   substantially         for       the    reasons       stated    by     the   district

court.      Gierbolini         v.    Sci.        Applications        Int’l      Corp.,     No.

1:12-cv-01459-LMB-IDD (E.D. Va. filed Oct. 8, 2013 & entered

     *
       Many of the arguments addressed in Gierbolini’s informal
brief were not fairly raised in the district court. We decline
to address these issues in the first instance.         See United
States v. Edwards, 666 F.3d 877, 887 (4th Cir. 2011) (declining
to address arguments raised for first time on appeal).



                                                2
Oct. 9, 2013).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     3